CHIN, J., Concurring.
I agree that some evidence supports the denial of parole in this case, just as it did in the companion case of In re Lawrence (2008) 44 Cal.4th 1181 [82 Cal.Rptr.3d 169, 190 P.3d 535] (Lawrence). As he did in Lawrence, the Governor assessed the petitioner’s case individually and considered all relevant factors before reaching a reasoned decision denying parole. Accordingly, as I stated in my dissent in Lawrence, we must defer to the judgment of the branch of government entrusted with the parole decision. (See In re Dannenberg (2005) 34 Cal.4th 1061 [23 Cal.Rptr.3d 417, 104 P.3d 783]; In re Rosenkrantz (2002) 29 Cal.4th 616 [128 Cal.Rptr.2d 104, 59 P.3d 174].)
I see no basis to distinguish this case (involving a conviction of second degree murder) from Lawrence, supra, 44 Cal.4th 1181 (involving a conviction of first degree murder) and to release Lawrence but deny parole to *1262Shaputis. I therefore adhere to the views expressed in my Lawrence dissent CLawrence, supra, 44 Cal.4th at p. 1230 (dis. opn. of Chin, J.)) and, accordingly, concur in the result only.
Baxter, J., and Corrigan, J., concurred.
Petitioner’s petition for a rehearing was denied October 22, 2008. Werdegar, J., did not participate therein.